Appeal from a judgment of the Supreme Court (Doran, J.), entered October 7, 1991 in Schenectady County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Board of Education of the City School District of the City of Schenectady awarding a contract to respondent Facilities Equipment Company.
Petitioner’s failure to allege the timely filing of a notice of *862claim requires dismissal of the petition (see, Education Law § 3813 [1]; Stoetzel v Wappingers Cent. School Dist., 166 AD2d 643; Matter of Grey v Board of Educ., 60 AD2d 361, lv denied 44 NY2d 645). Were we to address the merits, we would agree with Supreme Court’s finding that the determination of respondent Board of Education of the City School District of the City of Schenectady that respondent Facilities Equipment Company was the lowest responsible bidder was rational. The record reveals a rational basis for the Board’s conclusion that differences between the bid specifications and the bid by Facilities Equipment Company were not material or substantial (see, Matter of Wilson Omnibus Corp. v Fallsburg Cent. School Dist., 167 AD2d 803, 804; Matter of Willets Point Contr. Corp. v Town Bd. of Town of Oyster Bay, 141 AD2d 735, 736, lv denied 72 NY2d 810). Given the evidentiary material presented by the Board, we would also find that Supreme Court did not err in dismissing the petition without a hearing (see, Matter of Kernan Lib. Off. Group v Office of Gen. Servs., 124 AD2d 425, 426).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.